 

/ | rant) / 1C.7, o |
Fired fedprend pve age sc. 139
ped. Pek Tiliin se Difra L,

de
pdggnert bp Tt Bb -F.
BOS pile B wih 1292,
bor: Oppcaty Ty
gaits Bertin BM Coens Oppeata» LT
ed the he ~~

pyngfewally, Beira

2 ASUS CA, JAP,
CI)
0) An uilirlbcwTinrn, Order, or deonee. ts pure.
heh Goce fay ligally Aelerrninc Q Cauat
diedia apme ‘; ,

Le pe mertee Lr, Cf Utrrh,
UG | Fd. (616, /b1F

[ne dhe (istrict Court Drder Mate ranch 35th
~ O15 Penied inctiin. Jor Cltiring Qudyrentlfc. 739)
a ghe Cant atten plaintiff orcas On. (ede frome
Ch uo aati eo init fines?
Ly} : MN rood tation teneh Drak :
$l Cunt fel Wet pytthithe (Wtiier (Bg
BN SEIN OME gL ed. _ va
he. Laae are t pe. 39 C755)

ty De
© pidge mt Ih QL/3.

 

Pople A dhe hie ean
5) Argued march. 33,0907) oesited. fone 13,1 709):
dhiepoata~ 2) alt : Vealnp pled
3, el Bl cok LE Cs GP

p
7

CF)
¥Y)
Case 2:12-cv-05486-LDD Document 30 Filed 03/26/15 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESSIE SIMS : CIVIL ACTION
v.
CITY OF PHILADELPHIA, et al. ; NO. 12-05486
ORDER

AND NOW, this 25th day of March 2015, upon consideration of Plaintiff's Motion for

Altering Judgment (Doc. No. 29), it is hereby ORDERED that the Motion is DENIED.’

BY THE COURT:
/s/ Legrome D. Davis

Legrome D. Davis, J.

 

' Plaintiff seeks an order from this Court setting aside our initial judgment under Federal Rule of Civil Procedure 59
on the basis of “misrepresentation and fraud.” (P1.’s Mot. 1.) As we noted in our Order dated February 20, 2015, the
time for a motion to alter judgment or a motion for reconsideration has lapsed. (See Order, Doc. No. 24.) Plaintiff
asserts that the time period for such a motion never began to run because the Court did not enter judgment by a
separate document as required by Federal Rule of Civil Procedure 58 (PL.’s Mot. 4-6), but this analysis is
unavailing. For this Court’s February 5, 2013 Order, no separate document was necessary because the Order itself
satisfied Rule 58. See United Auto. Workers Local 259 Soc. Sec. Dep’t v. Metro Auto Ctr., 501 F.3d 283, 287 (3d
Cir. 2007) (“An order is considered a separate document for purposes of Rule 58 if it satisfies three requirements:
first, the order must be self-contained and separate from the opinion; second, the order must note the relief granted;
and third, the order must omit (or at least substantially omit) the District Court's reasons for disposing of the parties’
claims.”) (citations omitted). For the January 10, 2013 Order dismissing the case as to Defendant City of
Philadelphia, judgment was entered on June 11, 2013, after 150 days ran from the date of entry on the civil docket.
See Fed. R. Civ. P 58(c)(2)(B); United Auto. Workers Local 259, 501 F.3d at 287. Well over a year elapsed between
June 11, 2013 and the first of Plaintiff’s spate of motions seeking to reopen this case. Thus, the time limitations
under Federal Rules of Civil Procedure 59 or 60 preclude relief.
Bear cleric

ie

 
Nm

TD hee oF Cort «

The US Court of Po oA te
Sov TH< Thirel Grew

Gl Market ST
Plulndeloh x PR |S\0b

 

 
